DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed in the After Final filed on 1/7/2021 has been accepted and entered.  Accordingly claims 1 and 22 have been amended.  

Response to Arguments
	Applicants arguments filed 1/7/2021 with respect to claims 1 and 22 and in conjunction with amendments “increasing or decreasing the power of the Reference Signals in the respective cells on the basis of a current value of said at least one performance indicator associated with each one of the respective cells, and on the basis of whether a time period from a last adjustment of the power of the Reference Signals in the respective cells is equal to or greater than a minimum time interval threshold” has been fully considered and are persuasive.  Therefore, rejections of claims 1-22 have been withdrawn.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants remarks submitted have been fully considered and have been found to be persuasive.  These remarks, along with the amendments filed “increasing or decreasing the power of the Reference Signals in the respective and on the basis of whether a time period from a last adjustment of the power of the Reference Signals in the respective cells is equal to or greater than a minimum time interval threshold” have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended.  The closest prior art found, which was previously cited is as follows:
Sarkar et al US (20150281017) teaches the eNodeB (RBS) monitors the number of times the Power Headroom Report from the UE is close to zero with the minimum Physical Resource Block (PRB) allocation (for example, for an instance with 2 UL-SCH PRB) along with the least MCS assigned. This counter is an indication that the UL Path loss corresponds to the maximum allowable value (cell edge UEs). The PHRThreshFactor is computed based on the degree of closeness to the PHR Threshold counter value.
Junckner et al US (20140177622) teaches the presence of co-channel interference is determined by a neighbour cell monitoring function, including comparing the received signal strength indication of the actual time division multiple access slot of the current serving cell with a power level of one or more frequencies associated with one or more broadcasting neighbouring cells to determine if the current serving cell is located among the top frequencies when ranked according to the measure of the received signal strength indication values.
Chung et al US (20120188988) teaches Power boosting may be performed on PSS to be easily detected by a user equipment located at a cell edge as well. In this case, the power boosting means that a transmission power of a resource element (6 RB), to which PSS is mapped, on a PSS carried OFDM symbol is increased by borrowing a transmission power of the rest of resource elements (i.e., the rest of physical resources in a frequency region on a corresponding OFDM symbol). By this power boosting, the transmission power of the rest of the resource elements may be deboosted, i.e., the transmission power may be decreased.
None of these references, taken alone or in any reasonable combination, teach the claims as amended, ““increasing or decreasing the power of the Reference Signals in the respective cells on the basis of a current value of said at least one performance indicator associated with each one of the respective cells, and on the basis of whether a time period from a last adjustment of the power of the Reference Signals in the respective cells is equal to or greater than a minimum time interval threshold” in conjuction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478